By the provisions of Ch. 82, Acts 1919, p. 449, as amended by Ch. 65, Acts 1921, p. 143, § 7839 Burns' Revised St. 1926, the salary of county auditors, in counties having a population of not less than one hundred twenty-five thousand (125,000) and not more than two hundred thousand (200,000) inhabitants, as shown by the last preceding United States census, and whose total assessed valuation was not less than one hundred ten million dollars ($110,000,000) nor more than six hundred million dollars ($600,000,000), shall be fifteen thousand dollars ($15,000) per year. On April 1, 1930, St. Joseph County had a total assessed valuation of more than one hundred ten million dollars ($110,000,000) and less than six hundred million dollars ($600,000,000), and a population of more than one hundred twenty-five thousand (125,000) and less than two hundred thousand (200,000) inhabitants.
Appellee as auditor of St. Joseph County received a salary of ten thousand dollars ($10,000) per year, for each of the years 1928, 1929, 1930, 1931, and 1932 under the provision of the Acts of 1911, Ch. 109, p. 188, § 7838 Burns' Revised St. 1926, and the provisions of Ch. 81, Acts 1929, p. 275 (status quo law).
By this action appellee seeks to recover additional salary, as such auditor, from April 1, 1930, to December 31, 1932, and predicates his action upon the theory that the status quo act
of 1929, supra, is unconstitutional, and makes it appear by the allegations of his complaint that during all the time from April 1, 1930, to December 31, 1932, St. Joseph County had an assessed valuation of more than one hundred ten million dollars ($110,000,000) and less than six hundred million dollars *Page 439 
($600,000,000), and by the United States census filed April 1, 1930, it had a population of more than one hundred twenty-five thousand (125,000) and less than two hundred thousand (200,000) inhabitants, and therefore he was entitled to a salary of fifteen thousand dollars ($15,000) per year, as provided by the Acts of 1919, as amended by the Act of 1921, supra.
Appellant filed a demurrer to this complaint which was sustained and appellee refused to plead further and judgment was rendered against him. An appeal was taken to this court, and this court held the complaint stated a cause of action and directed the trial court to overrule the demurrer filed by the Board of County Commissioners, and for further proceedings, on the ground that the status quo law of 1929 was unconstitutional. SeeCrowe v. Board of Commissioners (1936), 210 Ind. 404,3 N.E.2d 76.
After the cause was remanded, the trial court overruled the demurrer, and appellant board filed answer, wherein they challenge the constitutionality of the 1919 Act, as amended in 1921, supra, and also filed a cross-complaint seeking to recover part of the salary paid appellee on the theory that appellee's salary was governed by the Act of 1895, as amended in 1913, § 7814 Burns' Ann. St. 1926.
Appellants Chidester and Mays, as citizens and taxpayers, intervened and filed answer raising the same questions as was raised by the answer filed by the board of commissioners. Appellee filed a demurrer to these answers which was sustained. Appellee filed answer in general denial to the cross-complaint. There was a trial and judgment for appellee. Appellant appeals and by proper assignment presents to this court the question of the constitutionality of Ch. 82, Acts 1919, p. 449, § 7839 Burns' Rev. St. 1926.
Appellant says that said act of 1919 violates the 14th *Page 440 
Clause of § 22 of Art. 4, of the Constitution of the State of Indiana. This section of the Constitution reads as follows:
"In relation to fees or salaries; except that the laws may be so made as to grade the compensation of officers in proportion to the population and the necessary services required;" (As amended March 14, 1881.)
Appellant contends that the 1919 Act if applied to St. Joseph County for the period covered by the complaint would provide a salary for the auditor of St. Joseph County, which, when considered in relation to the entire body of laws fixing the salary for the office of auditor in counties throughout the state, does not grade the compensation of the auditor of St. Joseph County in proportion to the population and the necessary services required; but does provide compensation for said auditor for said period which is several times greater than the salary provided for like offices in other counties of the state having a population far in excess of the population of St. Joseph County, and requiring more services than are required in St. Joseph County.
Appellee contends that the constitutionality of the 1919 act, as amended in 1921, supra, was passed upon by this court in the former appeal. See Crowe v. Board of Commissioners,
1.  supra, and that the law announced therein became the law of the case and is binding on all the parties and upon the court in this appeal. The question first to determine is: Did this court pass upon this question in the former appeal? If it did, appellee's contention must be sustained.
The sufficiency of the complaint to state a cause of action was challenged by a demurrer. This court held on the former appeal that it did. In order to reach this conclusion, the constitutionality of the statute upon which the cause of action was declared must, of necessity, *Page 441 
be involved and determined. It is true that the court's attention was not focused upon this particular statute nor did it consider specifically the constitutional objection here raised. The reason why this question was not discussed in the former opinion appears from the face of the opinion. It is stated in the opinion, "It is conceded that these statutes are constitutional." (Referring to Secs. 7838 and 7839 Burns' Ann. St. 1926.)
The opinion proceeded upon the concession above made. But the validity of the 1919 act was essential to the sufficiency of appellee's complaint and was therefore necessarily involved in that decision. In the case of Forgerson v. Smith (1895),104 Ind. 246, 247, 3 N.E. 866, it was said:
"But where the questions are necessarily involved, and where the conclusion declared could not have been reached without either expressly or impliedly deciding such questions, the judgment on appeal rules the case throughout all its subsequent states. The decision is an adjudication concluding the courts and the parties." See cases there cited.
Upon this proposition we hold that the constitutionality of the 1919 act here challenged was adjudicated in the former appeal and as it was there held constitutional, it concludes us on this appeal.
Other questions are presented by the record and briefs, but they were all decided adversely to appellant in the former appeal and it is unnecessary to again discuss them in this opinion.
Judgment affirmed.